Citation Nr: 1429966	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the Veteran's Virtual VA claims file.

The Virtual VA file also contains VA outpatient treatment records that were reviewed by the RO prior to issuing the July 2012 supplemental statement of the case and by the Board prior to issuing this decision.  The Veterans Benefits Management System electronic file does not contain any relevant documents that are not already contained in the paper claims file.

In May 2013, the Veteran submitted additional evidence along with a waiver of the RO's initial consideration of that evidence.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have a current respiratory disorder that manifested in service or that is related to service, to include asbestos exposure therein.



CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, regarding the duty to notify, the Veteran was sent a letter in April 2010, prior to the initial adjudication of the claim, that provided information as to what evidence was required to substantiate the claim being decided herein and of the division of responsibilities between VA and a claimant in developing an appeal.  This letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been obtained or submitted and associated with the file, including VA treatment records.  The Veteran has identified no other relevant evidence.

In November 2010, the Veteran was afforded a VA examination regarding the claim decided herein.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in more detail below, the Board finds that the November 2010 VA examination and opinion are adequate, as they are predicated on a review of the claims file, the pertinent and credible evidence of record, and current findings.  In addition, the November 2010 examiner provided a rationale for the conclusions reached that was based upon the credible evidence of record. 

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board during the course of this appeal.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The Veteran and his representative have not alleged otherwise.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Analysis

The Veteran contends that he is entitled to service connection for a respiratory disability, as he believes it is due to exposure to asbestos in service. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Because the Veteran has not been found to have a respiratory disability that is a chronic disability, consideration under 38 C.F.R. §§ 3.303(b) is not warranted.  See 38 C.F.R. § 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a respiratory disability.

The Veteran's service personnel records show that he served on the USS Enterprise during service.  However, his service treatment records contain no respiratory complaints, and an examination of his lungs and chest was normal upon separation in February 1974.  At that time, the Veteran also denied any history of asthma, shortness of breath, or chronic cough.

Private treatment records beginning in November 1999 show that the Veteran complained of shortness of breath.  In November 1999, he admitted to a 30-pack year smoking history and indicated that he quit smoking one year earlier.  Diagnoses assessed in the private treatment records in 1999 and 2000 were congestive heart failure and atrial fibrillation.

On his March 2010 claim, the Veteran indicated that his breathing problems began in January 1976.

In November 2010, the Veteran underwent a VA examination at which time he reported that the breathing problems existed since 1975.  An examination was conducted, to include pulmonary function tests, and a chest x-ray was noted to be within normal limits.  The diagnosis was chronic obstructive pulmonary disease.  The examiner opined that it was less likely than not that the Veteran's breathing problems were caused by or a result of asbestos exposure in service because x-rays showed no evidence of asbestos-related disease and the Veteran had a smoking history.

The Veteran has contended in several written statements that he was exposed to asbestos while onboard the USS Enterprise and other ships.  The Veteran reiterated during his April 2013 Board hearing that he encountered such exposure during service.  He specifically indicated that his breathing problems did not begin during service.  While he had a history of smoking, he stopped 20 or 25 years earlier and had only smoked for 12 years.  He began smoking after service.  He first noticed being short of breath about two years after separation.

With regard to entitlement to service connection under the provisions of 38 C.F.R. § 3.303(a), there are two opinions of record that address whether the Veteran has a respiratory disability that is related to service.  The relevant opinions are those of the Veteran and the November 2010 VA examiner.  For the reasons stated below, the Board finds that the opinion of the VA examiner is more probative.

Most of the Veteran's statements and assertions have regarded whether he was exposed to asbestos in service.  The Veteran asserts that such exposure occurred while he was on board the USS Enterprise and two other ships.  He described specific instances when he knew that he was inhaling asbestos.  The service records confirm that the Veteran had service on board the USS Enterprise, and there is no reason to doubt his report of his exposure to asbestos thereon.

However, the Veteran has made only very general assertions that this exposure to asbestos in service resulted in his breathing problems or respiratory disorders that are currently diagnosed.  Furthermore, he has given conflicting reports as to his smoking history, reporting to a private provider in 1999 that he quit the year before and reporting to the VA examiner that he quit in 1980.

In contrast, the VA examiner concluded, following a review of the record and examination of the Veteran, that the Veteran's respiratory diagnosis, which was noted to be chronic obstructive pulmonary disease, was not related to exposure to asbestos during service.  The rationale provided was that the Veteran's examination did not reveal any evidence of asbestos-related disease and that the Veteran had a smoking history.  Both of these reasons are consistent with the record, in that the Veteran has reported a smoking history, even if the duration and timing are in question, and the chest x-ray taken in November 2010 as a part of the VA examination was normal.

Furthermore, the examiner has education, training, experience, and specialized knowledge that the Veteran, as a layperson, is not shown to have.  In many circumstances, laypersons may provide competent medical opinions regarding such matters as etiology and diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  However, here, the Board finds that the opinion provided by the VA examiner is more probative for the reasons noted above.

Moreover, the VA examiner provided a more definitive opinion than the Veteran.  While the Veteran generally alleges that he was exposed to asbestos and alludes to a conclusion that his respiratory disorder is a result of that exposure, he provides no specific opinion as to etiology or diagnosis.

While the VA opinion did not address whether a respiratory disorder began in service, the Board finds that VA need not obtain such an opinion.  There is no lay or medical evidence of record even suggesting that the Veteran had a respiratory disorder that began during service, as he denied such symptoms upon separation, his examination of the lungs and chest at that time was normal, and he has specifically indicated that his symptoms did not begin until after separation.  Furthermore, the Veteran acknowledged during his April 2013 Board hearing that he did not begin smoking until after separation.  The only allegation put forth by the Veteran was that his respiratory disorder is due to asbestos exposure in service, and there is no evidence of record suggesting a relationship to service in any other way.  Therefore, the examination need only have addressed that contention.

As such, on the question of whether the Veteran has a respiratory disability due to service, the Board finds that the opinion provided by the VA examiner is adequate and more probative.  The examiner concluded that no asbestos-related lung disease was found on examination and noted that the Veteran also had a smoking history.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the provider's knowledge and skill in analyzing the data, and the medical conclusion the provider reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

For the reasons discussed above, the Board finds that the opinion of the November 2010 VA examiner is more probative than the one provided by the Veteran.  The Board must be able to conclude that the medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998).  The November 2010 VA examiner has provided a valid analysis for the conclusion and opinion given that is consistent with the record.

Based on the foregoing, the Board finds that the Veteran does not have a respiratory disability that is related to service, to include any asbestos exposure.  Accordingly, the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a respiratory disorder, claimed as due to asbestos exposure, is denied.


REMAND

The Board finds that the claim of entitlement to service connection for bilateral hearing loss must be remanded.  The Veteran was examined in connection with this appeal in November 2010 and June 2012.  However, neither examiner could provide an opinion as to etiology because both concluded that no hearing loss was shown on examination.  It was suggested that there may be some hearing loss, but the results of the hearing tests were unreliable.  In October 2012, the Veteran underwent another hearing test as part of outpatient VA treatment.  The results of that test suggest there is hearing loss that meets the VA requirements in the left ear.  The right ear audiological findings did not meet the minimum criteria.  However, the word test that was conducted on both ears was not the Maryland CNC Word Test.  Therefore, there is still a possibility that the Veteran's right ear hearing may meet the level necessary to be a disability for VA purposes.  Therefore, the Board finds that hearing of both ears should be remanded to afford the Veteran another examination and obtain an opinion with regard to any hearing results that meet the VA disability level.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  VA has already conceded noise exposure in service, as shown in the January 2011 rating decision that included a grant of service connection for tinnitus on the basis of in-service noise exposure.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hearing loss is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, should be made available to the examiner for review.
 
2.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
3.  Thereafter, the AOJ should consider all of the evidence of record, and readjudicate the service connection issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


